Citation Nr: 0422519	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as secondary to service-connected asbestos 
related pleural disease.   
 
2.  Entitlement to an increase in a 30 percent rating for 
asbestos related pleural disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision 
which denied service connection for non-Hodgkin's lymphoma, 
claimed as secondary to service-connected asbestos related 
pleural disease, and denied an increase in a 30 percent 
rating for the veteran's service-connected asbestos related 
pleural disease.  In November 2003, the veteran testified at 
a Travel Board hearing held at the RO.  


REMAND

When the VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claims.  As part of that notice, the VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to the VA and which information and 
evidence, if any, the VA will attempt to obtain on his 
behalf.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. § 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The VA is 
also required to request that the claimant provide any 
evidence in his possession that pertains to the claims.  38 
C.F.R. § 3.159(b) (2003).  

In the present case, it cannot be said that there has been 
sufficient compliance.  In the letter sent to the veteran in 
December 2002, the VCAA was addressed with respect to 
entitlement to service connection for non-Hodgkin's lymphoma 
on a direct basis.  The veteran was not afforded a discussion 
of how he could establish entitlement to service connection 
for non-Hodgkin's lymphoma as secondary to his service-
connected asbestos related pleural disease (his actual claim) 
or how he could establish entitlement to an increased rating 
for his service-connected asbestos related pleural disease.  
The Board is prohibited from performing this function in the 
first instance, as such action could be prejudicial to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed.Reg. 49, 747 (1992)).  
For these reasons, the Board must remand the case for 
compliance with the notice and duty to assist provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

Additionally, at the November 2003 hearing, the veteran 
reported that he would receive VA treatment about every three 
months.  He specifically reported that he had received recent 
treatment at the "Pittsfield", Massachusetts, VA Medical 
Center.  As additional VA medical records, which may be 
pertinent to his claims, have been identified, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  
Since H. Zimbler, M.D., has been treating the veteran since 
2000 and has submitted statements on the veteran's behalf, 
the Board also believes obtaining actual treatment records 
from Dr. Zimbler would be helpful in considering the 
veteran's service connection claim. 

Further, the Board notes that an August 2000 internal 
medicine examination for the VA (performed by QTC Medical 
Services) related diagnoses of hypertension, restrictive lung 
disease, and non-Hodgkin's lymphoma.  In an October 2000 
addendum to the examination, the examiner commented that 
based on a review of the history and the physical examination 
of the veteran, as well as a review of medical literature, 
there seemed to be no relationship between asbestosis and 
non-Hodgkin's lymphoma, other than pleural tumors.  

The Board observes that in an August 2002 statement, Dr. 
Zimbler reported that he was treating the veteran for a B-
cell lymphoproliferative disorder.  Dr. Zimbler indicated 
that he could not specifically comment on the veteran's 
history of exposure to or his current diagnosis of 
asbestosis.  Dr. Zimbler stated that he could comment on the 
fact that there were several articles in the medical 
literature which showed a causal relationship between 
asbestosis and several different malignant processes.  It was 
noted that there were also articles in the medical literature 
linking asbestosis and the specific malignancy, B-cell 
malignant lymphoproliferative disorder, for which the veteran 
was receiving treatment.  Dr. Zimbler remarked that most 
malignancies were multi-factorial in origin and that he did 
think that it was fair to say that the veteran's history of 
asbestosis may be one of the causal agents linked to his 
current malignancy.  

The Board notes that the VA examiner's opinion, pursuant to 
the October 2000 addendum, is somewhat equivocal in that he 
stated that there "seemed to be" no relationship between 
asbestosis and non-Hodgkin's lymphoma.  As to the opinion 
from Dr. Zimbler, there is no indication that he reviewed the 
veteran's claims folder prior to providing such opinion.  
Additionally, the Board observes that his opinion is also 
somewhat equivocal as he solely indicated that the veteran's 
history of asbestosis "may" be one of the causal agents of 
his current malignancy.  Therefore, it is the judgment of the 
Board that an additional VA opinion as to the etiology of the 
claimed non-Hodgkin's lymphoma would be helpful in meeting 
the duty to assist in this matter.  

The Board also observes that the veteran was last afforded a 
VA respiratory examination in May 2002.  The assessment was 
asbestosis, service-connected with increasing severity.  
Pulmonary function testing in June 2002 provided information 
as to FEV-1 and FEV-1/FVC.  However, information as to DLCO 
(SB) was not provided.  The Board notes that information as 
to DLCO (SB) is necessary for rating the veteran's service-
connected disability pursuant to the appropriate diagnostic 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).  
Consequently, the Board concludes that an additional VA 
respiratory examination is also necessary.  


Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  In accordance with current legal 
guidance, send a letter to the veteran and 
his representative to ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A §§ 5102, 
5103, 5103A, and 5107, and the duty-to-
assist regulation found at 38 C.F.R. 
§ 3.159, are fully complied with and 
satisfied.  The notice must be specific to 
the claims on appeal.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence the VA will obtain.  
Also notify him that he should send the VA 
any evidence in his possession that is 
relevant to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

2.  The RO should obtain copies of all VA 
medical records pertaining to treatment of 
the veteran for his claimed disorders from 
June 2002 to the present, from the 
"Pittsfield", Massachusetts, VA Medical 
Center.  

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Zimbler for all 
treatment received since 2000.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the RO should make 
arrangements for the claims folder to be 
forwarded to an appropriate VA examiner 
for an opinion as to the nature and 
etiology of the veteran's claimed non-
Hodgkin's lymphoma.  The examiner should 
review the record and indicate such has 
been accomplished.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the likely etiology of the veteran's non-
Hodgkin's lymphoma, including any 
relationship with his period of service.  
The examiner should also opine as to 
whether the veteran's non-Hodgkin's 
lymphoma was caused, or permanently 
worsened by, his service-connected 
asbestos related pleural disease.  The 
examiner should specifically address the 
statement from Dr. Zimbler.  

5.  When the above development has been 
accomplished and any available evidence 
has been obtained, the RO should have the 
veteran undergo a VA respiratory 
examination to determine the severity of 
his service-connected asbestos related 
pleural disease.  The claims folder must 
be provided to and reviewed by the 
examiner.  All findings necessary for 
rating asbestos related pleural disease 
under Diagnostic Code 6833 should be 
reported in detail.  The examination 
should include a pulmonary function test 
(PFT) which contains complete results as 
to FEV-1, FEV-1/FVC, and DLCO (SB), and 
also the veteran's maximum exercise 
capacity.  

6.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If the claims 
are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




